 

Exhibit 10.1

 

[image_001.jpg]SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
August 14, 2020, is entered into by and among INTERCONTINENTAL EXCHANGE, INC., a
Delaware corporation (the “Borrower”), the Lenders (as hereinafter defined)
party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

 

RECITALS

 

A.       The Borrower, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended by the First Amendment to Credit
Agreement, dated as of May 15, 2015, the Second Amendment to Credit Agreement,
dated as of November 9, 2015, the Third Amendment to Credit Agreement, dated as
of November 13, 2015, the Fourth Amendment to Credit Agreement, dated as of
August 18, 2017, the Fifth Amendment to Credit Agreement, dated as of August 18,
2017, and the Sixth Amendment to Credit Agreement, dated as of August 9, 2018,
the “Credit Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement as amended by
this Amendment.

 

B.       The Borrower has requested that the Required Lenders amend the Credit
Agreement and the Required Lenders are willing to consent to such amendments to
the Credit Agreement on the terms and subject to conditions set forth herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I 

 

AMENDMENTS TO CREDIT AGREEMENT

 

Effective upon the Seventh Amendment Effective Date (as hereinafter defined),
the Credit Agreement is hereby amended as follows:

 

1.1              The following new definitions are hereby inserted in
Section 1.1 of the Credit Agreement in proper alphabetical order:

 

““Ellie Mae” means Ellie Mae Intermediate Holdings I, Inc., a Delaware
corporation.”

 

““Ellie Mae Acquisition” means the proposed Acquisition by the Borrower of all
the equity interests of Ellie Mae from the existing equityholder of Ellie Mae
pursuant to the Ellie Mae Acquisition Agreement.”

 

““Ellie Mae Acquisition Agreement” means the Stock Purchase Agreement, dated as
of August 6, 2020, among the Borrower, Ellie Mae and Ellie Mae Parent, LP
(including all schedules and exhibits thereto).”

 

“”Ellie Mae Acquisition Date” means the date on which the Ellie Mae Acquisition
is consummated.”

 



 

 

 

““Ellie Mae Acquisition Related Conditions” means the conditions set forth in
Sections 3.3(a), 3.3(b), 3.3(c), 3.3(d), 3.3(e), 3.3(f), 3.3(g) and 3.3(j).”

 

““Ellie Mae Borrowing” means a Borrowing of Revolving Loans in Dollars the
proceeds of which are to be used to (i) finance a portion of the consideration
paid by the Borrower to consummate the Ellie Mae Acquisition, (ii) refinance all
or a portion of the existing Indebtedness of Ellie Mae and its Subsidiaries,
and/or (iii) pay fees, costs, commissions and expenses in connection with the
Ellie Mae Transactions.”

 

““Ellie Mae Bridge Arrangers” means Wells Fargo Securities, LLC, Credit Suisse
Loan Funding LLC and Goldman Sachs Bank USA.”

 

““Ellie Mae Bridge Facility” means that certain senior unsecured bridge credit
facility providing for up to $10,650,000,000 in senior unsecured bridge loans
available to the Borrower arranged by the Ellie Mae Bridge Arrangers and used to
(i) finance a portion of the consideration paid by the Borrower to consummate
the Ellie Mae Acquisition, (ii) refinance all or a portion of the existing
Indebtedness of Ellie Mae and its Subsidiaries, and/or (iii) pay fees, costs,
commissions and expenses in connection with the Ellie Mae Transactions, all as
contemplated in that certain commitment letter, dated as of August 6, 2020,
among Wells Fargo, Credit Suisse AG, the Ellie Mae Bridge Arrangers and the
Borrower.”

 

““Ellie Mae Transactions” means, collectively, (a) the Ellie Mae Acquisition,
(b) the issuance or incurrence of Indebtedness (including the making of Loans)
to finance a portion of the consideration paid by the Borrower to consummate the
Ellie Mae Acquisition, (c) the issuance of Capital Stock of the Borrower to the
equityholder of Ellie Mae as consideration for the Ellie Mae Acquisition, (d)
the refinancing all or a portion of the existing Indebtedness of Ellie Mae and
its Subsidiaries, (e) the preparation, execution and delivery of the Seventh
Amendment of this Agreement, (f) the preparation, execution and delivery of the
Eighth Amendment of this Agreement, (g) the preparation, execution and delivery
of the definitive documentation relating to the Term Loan Facility, and (h) the
payment of fees, costs, commissions and expenses in connection with each of the
foregoing.”

 

““Holdings” has the meaning given to such term in Section 3.3(g).”

 

““Leverage Increase Period” has the meaning given to such term in Section 6.1.”

 

““Pre-Closing Funded Amount” has the meaning given to such term in
Section 2.23.”

 

““Pre-Closing Funding Account” means an account in the name of (i) the
Administrative Agent or an Affiliate of the Administrative Agent or (ii) a
financial institution (in its capacity as escrow agent) designated by the
Administrative Agent and approved by the Borrower, which account has been
identified as the “Pre-Closing Funding Account” by notice in writing from the
Borrower to the Administrative Agent, and which account shall have terms
reasonably satisfactory to the Administrative Agent and the Borrower.”

 

““Pre-Closing Funding Date” means the Business Day specified as such in a Notice
of Borrowing in which a Pre-Closing Funding Election has been made.”

 

““Pre-Closing Funding Election” means an election by the Borrower to cause the
Pre-Closing Funded Amount to be funded into the Pre-Closing Funding Account on
the Pre-Closing Funding Date pursuant to Section 2.23.”

 

  2 

 



 

““Return Amount” has the meaning given to such term in Section 2.23.”

 

““Seventh Amendment” means that certain Seventh Amendment to Credit Agreement,
dated as of August 14, 2020, among the Borrower, the Administrative Agent and
the Lenders party thereto.”

 

““Seventh Amendment Effective Date” means August 14, 2020.”

 

““Seventh Amendment Initial Arranger” means Wells Fargo Securities, LLC.”

 

““Term Loan Facility” means that certain senior unsecured delayed draw term loan
facility providing for up to $2,000,000,000 in term loans available to the
Borrower to be used to (i) finance a portion of the consideration paid by the
Borrower to consummate the Ellie Mae Acquisition, (ii) refinance all or a
portion of the existing Indebtedness of Ellie Mae and its Subsidiaries, and/or
(iii) pay fees, costs, commissions and expenses in connection with the Ellie Mae
Transactions, all as contemplated in that certain Project Endeavor Commitment
Letter, dated as of August 6, 2020, among Wells Fargo, Wells Fargo Securities,
LLC and the Borrower.”

 

1.2              Each of the following definitions in Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(a)               The definition of “Aggregate Dollar Revolving Credit Exposure”
is hereby amended by (i) replacing the word “and” at the end of clause (ii)
thereof substituting therefor a comma and (ii) replacing the period at the end
of such definition with the following: “and (iv) the aggregate amount of the
Pre-Closing Funded Amount funded on account of Dollar Revolving Loans that is
held in the Pre-Closing Funding Account at such time.”

 

(b)               The definition of “Aggregate Multicurrency Revolving Credit
Exposure” is hereby amended by (i) replacing the word “and” at the end of
clause (ii) thereof substituting therefor a comma and (ii) replacing the period
at the end of such definition with the following: “and (iv) the aggregate amount
of the Pre-Closing Funded Amount funded on account of Multicurrency Revolving
Loans that is held in the Pre-Closing Funding Account at such time.”

 

(c)               The definition of “Dollar Revolving Credit Exposure” is hereby
amended by (i) replacing the word “and” at the end of clause (ii) thereof
substituting therefor a comma and (ii) replacing the period at the end of such
definition with the following: “and (iv) the aggregate amount of any portion of
the Pre-Closing Funded Amount funded by such Lender on account of Dollar
Revolving Loans that is held in the Pre-Closing Funding Account at such time.”

 



  3 

 

 

(d)               The definition of “Multicurrency Revolving Credit Exposure” is
hereby amended by (i) replacing the word “and” at the end of clause (ii) thereof
substituting therefor a comma and (ii) replacing the period at the end of such
definition with the following: “and (iv) the aggregate amount of any portion of
the Pre-Closing Funded Amount funded by such Lender on account of Multicurrency
Revolving Loans that is held in the Pre-Closing Funding Account at such time.”

 

(e)               The definition of “Revolving Credit Exposure” is hereby
amended by (i) replacing the word “and” at the end of clause (ii) thereof
substituting therefor a comma and (ii) replacing the period at the end of such
definition with the following: “and (iv) the aggregate Dollar Amount of any
portion of the Pre-Closing Funded Amount funded by such Lender that is held in
the Pre-Closing Funding Account at such time.”

 

1.3              Section 1.1 of the Credit Agreement is hereby amended by
amending and restating the following definition:

 

““Total Leverage Ratio” means, with respect to any Reference Period, the ratio
of (i) Consolidated Total Funded Debt as of the last day of such Reference
Period to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof and (y) any Indebtedness incurred (1) to
repay, prepay, redeem, repurchase, discharge, defease or otherwise refinance
other Indebtedness (solely in the amount necessary for such repayment,
prepayment, redemption, repurchase, discharge, defeasance or other refinancing)
to the extent the proceeds of such Indebtedness are earmarked for such purpose
and actually so applied or (2) at any time prior to the date of consummation of
an Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement), to the extent that the net proceeds of such
Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
Subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance such Acquisition until the consummation of such
Acquisition (or the date that is 30 days following the date of termination of
the related acquisition agreement) and such proceeds are required to be applied
to repay, prepay, redeem, repurchase, discharge or defease such Indebtedness in
the event such Acquisition is not consummated (or the related acquisition
agreement is terminated). For the avoidance of doubt, for purposes of
determining the Total Leverage Ratio at any time prior to the Ellie Mae
Acquisition Date (or the date that is 30 days following the date of termination
of the Ellie Mae Acquisition Agreement), the Consolidated Total Funded Debt
shall not include any Indebtedness incurred or issued by the Borrower on or
prior to the Ellie Mae Acquisition Date to the extent that the net proceeds of
such Indebtedness are held as cash or Cash Equivalents by the Borrower (or any
subsidiary thereof) (whether held in deposit or securities accounts or
otherwise) to finance the Ellie Mae Acquisition until the consummation of the
Ellie Mae Acquisition (or the date that is 30 days following the date of
termination of the Ellie Mae Acquisition Agreement) and such proceeds are
required to be applied to repay, prepay, redeem, repurchase, discharge or
defease such Indebtedness in the event the Ellie Mae Acquisition is not
consummated (or the Ellie Mae Acquisition Agreement is terminated).”

 



  4 

 

 

1.4              Section 2.9(a)(iii) of the Credit Agreement is hereby amended
by deleting the first word thereof and replacing it with the following:

 

“(iii) Subject to Section 2.23, to”

 

1.5              Section 2.9(a)(iv) of the Credit Agreement is hereby amended by
deleting the first word thereof and replacing it with the following:

 

“(iv) Subject to Section 2.23, to”

 

1.6              Article II of the Credit Agreement is hereby amended by
inserting a new Section 2.23 as follows:

 

“2.23 Pre-Funding of Ellie Mae Acquisition Date Borrowings. Notwithstanding any
provision in this Agreement to the contrary, if the Borrower requests an Ellie
Mae Borrowing, the Borrower may make a Pre-Closing Funding Election by
specifying such election in the Notice of Borrowing delivered in respect of such
Revolving Loans (which Notice of Borrowing shall also specify the anticipated
Ellie Mae Acquisition Date). Such Notice of Borrowing shall be delivered (i) not
later than 12:00 noon, Charlotte, North Carolina time, three Business Days prior
to the Pre-Closing Funding Date, for Revolving Loans to be comprised of LIBOR
Loans, and (ii) not later than 12:00 noon, Charlotte, North Carolina time, on
the Pre-Closing Funding Date for Revolving Loans to be comprised of Base Rate
Loans. If a Pre-Closing Funding Election has been made, subject solely to the
satisfaction, or waiver in accordance with the terms of this Agreement, of each
of the conditions set forth in Section 3.3 other than the Ellie Mae Acquisition
Related Conditions, each Lender shall, not later than 1:00 p.m., Charlotte,
North Carolina time, on the requested Pre-Closing Funding Date set forth in the
Notice of Borrowing, fund into the Pre-Closing Funding Account an amount, in
immediately available funds, equal to the amount of the Revolving Loan or
Revolving Loans to be made by such Lender (such amounts, the “Pre-Closing Funded
Amount”) pursuant to the applicable Notice of Borrowing. Each Lender authorizes
the Administrative Agent to release all amounts deposited by the Lenders into
the Pre-Closing Funding Account and make such funds available to the Borrower on
the Ellie Mae Acquisition Date subject solely to the satisfaction (or waiver in
accordance with the terms of this Agreement) of the Ellie Mae Acquisition
Related Conditions, whereupon the Administrative Agent will make the Pre-Closing
Funded Amount available to the Borrower in accordance with Section 2.3 and in
like funds as received by the Administrative Agent. Interest shall accrue on the
Pre-Closing Funded Amount from and including the Pre-Closing Funding Date as if
the Pre-Closing Funded Amount had been advanced to the Borrower as one or more
Revolving Loans hereunder, and no commitment fees pursuant to
Section 2.9(a)(iii) or 2.9(a)(iv) shall accrue on any date on which the
Pre-Closing Funded Amount is held in the Pre-Closing Funding Account in respect
of the applicable Commitment of any Lender attributable to the portion of the
Pre-Closing Funded Amount funded by such Lender. In the event the satisfaction
(or waiver in accordance with the terms of this Agreement) of all conditions set
forth in Section 3.3 does not occur by 1:00 p.m., Charlotte, North Carolina
time, on or before the date that is three Business Days after the anticipated
Ellie Mae Acquisition Date specified in the Notice of Borrowing (or such longer
period not to exceed three Business Days as may be agreed between the Borrower
and the Administrative Agent in the event of a delay in the anticipated Ellie
Mae Acquisition Date) (the “Return Date”), the Pre-Closing Funded Amount shall
be returned to the respective Lenders on the Return Date, and the Borrower shall
simultaneously therewith pay interest accrued thereon from the Pre-Closing
Funding Date to the Return Date, together with any amounts due thereon pursuant
to Section 2.17, calculated as if the return of such funds was a prepayment of
Loans in an equal principal amount on the Return Date; provided that for the
avoidance of doubt and notwithstanding anything to the contrary in this
Agreement, if the entire Pre-Closing Funded Amount has been returned to the
Lenders in accordance with this sentence, the Borrower shall not be prohibited
from submitting a subsequent Notice of Borrowing in respect of Revolving Loans
to be used to (i) finance a portion of the consideration paid by the Borrower to
consummate the Ellie Mae Acquisition, (ii) refinance certain existing
Indebtedness of Ellie Mae and its Subsidiaries, and/or (iii) pay fees, costs,
commissions and expenses in connection with each of the foregoing, in accordance
with Section 2.2 or this Section 2.23. For the avoidance of doubt, (x) the
funding of the Pre-Closing Funded Amount shall not constitute a Borrowing of
Loans by the Borrower until such amount has been released to the Borrower on the
Ellie Mae Acquisition Date in accordance with this Section 2.23, and (y) any
return of the Pre-Closing Funded Amount to the Lenders in accordance with this
Section 2.23 shall not constitute a prepayment of any Revolving Loans.”

 



  5 

 

 

1.7              Article III of the Credit Agreement is hereby amended by
inserting a new Section 3.3 as follows:

 

“3.3 Conditions of Borrowing for Ellie Mae Acquisition. Notwithstanding anything
to the contrary contained herein (including in Section 3.2) or in any other
Credit Document, the obligation of each Lender (i) to make any Revolving Loans
as a portion of an Ellie Mae Borrowing is subject to the satisfaction (or waiver
by the Administrative Agent) of the following conditions precedent, and only the
following conditions precedent, on the relevant Borrowing Date, and (ii) to
pre-fund any Revolving Loans as a portion of an Ellie Mae Borrowing is subject
to the satisfaction (or waiver by the Administrative Agent) of the following
conditions precedent, and only the following conditions precedent (in each case
in this clause (ii), other than the Ellie Mae Acquisition Related Conditions),
on the Pre-Closing Funding Date:

 

(a)               The Borrowing of such Loans shall occur on the Ellie Mae
Acquisition Date, which shall be on or before the earlier to occur of (i) the
termination or expiration of the Ellie Mae Acquisition Agreement in accordance
with its terms, and (ii) the “Outside Date” (as defined in the Ellie Mae
Acquisition Agreement as in effect on August 6, 2020) as such date may be
extended in accordance with the Ellie Mae Acquisition Agreement as in effect on
August 6, 2020 (but in any event not later than August 6, 2021);

 

(b)               The Administrative Agent shall have received a certificate of
the chief financial officer of the Borrower as to the solvency of the Borrower
and its Subsidiaries, on a consolidated basis, after giving effect to the Ellie
Mae Transactions, in the form of Exhibit F;

 

(c)               Since the date of the Ellie Mae Acquisition Agreement, no
“Company Material Adverse Effect” (as defined in the Ellie Mae Acquisition
Agreement) shall have occurred that is continuing as of the Ellie Mae
Acquisition Date;

 



  6 

 

 

(d)               The Ellie Mae Acquisition shall have been consummated
substantially concurrently with the Borrowing of such Loans, and substantially
in accordance with the terms and conditions of the Ellie Mae Acquisition
Agreement without giving effect to any waiver, modification or consent
thereunder that is materially adverse to the Lenders or the Seventh Amendment
Initial Arranger (as reasonably determined by the Seventh Amendment Initial
Arranger) unless approved by the Seventh Amendment Initial Arranger (which
approval shall not be unreasonably withheld, conditioned or delayed), it being
understood and agreed that, without limiting the generality of the foregoing,
(1) any decrease in the Ellie Mae Acquisition consideration shall not be
materially adverse to the Lenders or the Seventh Amendment Initial Arranger, (2)
any increase in the purchase price shall not be materially adverse to the
Lenders or the Seventh Amendment Initial Arranger so long as such increase is
funded solely by an increase in the amount of the Capital Stock of the Borrower
issued to the equityholder of Ellie Mae as consideration for the Ellie Mae
Acquisition and (3) any change to the definition of “Company Material Adverse
Effect” or the “Xerox” provisions shall be deemed to be a modification which is
materially adverse to the Lenders and the Seventh Amendment Initial Arranger;

 

(e)               The representations and warranties made by or with respect to
Ellie Mae and its Subsidiaries in the Ellie Mae Acquisition Agreement as are
material to the interests of the Lenders shall be true and correct, but only to
the extent that the Borrower or any of its Affiliates has the right to terminate
its obligations under the Ellie Mae Acquisition Agreement, or to decline to
consummate the Ellie Mae Acquisition pursuant to the Ellie Mae Acquisition
Agreement, as result of a breach of any such representations and warranties or
any such representations and warranties not being accurate (in each case,
determined without regard to any notice requirement). The representations and
warranties of the Borrower set forth in Sections 4.1(i), 4.1(ii) (but only with
respect to the Borrower’s power and authority to execute, deliver and perform
the Credit Documents to which it is a party), 4.2, 4.3 (but only with respect to
clause (i) therein), 4.7, 4.11, 4.12 (but only with respect to the Borrower’s
use of proceeds) and 4.13 shall be true and correct in all material respects
(except that any representation and warranty qualified as to materiality or
Material Adverse Effect shall be true and correct in all respects);

 

(f)                No Event of Default under Section 8.l(a), 8.l(f) or 8.l(g),
nor any “event of default” or similar condition under the Bridge Facility, the
Term Loan Facility, or any other Indebtedness in excess of the Threshold Amount
in the aggregate (but only insofar as such “event of default” or similar
condition relates to bankruptcy or insolvency, or the nonpayment of principal,
interest or fees) shall have occurred and be continuing on such date, both
immediately before and immediately after giving effect to the Loans to be made
on such date;

 

(g)               On the Ellie Mae Acquisition Date, after giving effect to the
Ellie Mae Transactions, the obligations of Ellie Mae, Inc. and its subsidiaries
under (i) that certain Senior Secured First Lien Credit Agreement, dated as of
April 17, 2019 (as amended by the First Incremental Amendment to Senior Secured
First Lien Credit Agreement, dated as of November 1, 2019), among Ellie Mae,
Inc., as borrower, EM Eagle Purchaser, LLC, a Delaware limited liability company
(“Holdings”), the lenders from time party thereto, and Jefferies Finance LLC, as
administrative agent, collateral agent and an L/C issuer, and (ii) that certain
Senior Secured Second Lien Credit Agreement, dated as of April 17, 2019, among
Ellie Mae, Inc., as borrower, Holdings, the lenders from time party thereto, and
Cortland Capital Market Services LLC, as administrative agent and collateral
agent, shall have been repaid in full;

 



  7 

 

 

(h)               The Administrative Agent shall have received a Notice of
Borrowing in accordance with Section 2.2(b);

 

(i)                 The aggregate principal of such Loans shall not exceed the
aggregate Unutilized Commitments at such time (determined without giving effect
to such Loans); and

 

(j)                 All fees and (to the extent invoiced at least two Business
Days prior to the Ellie Mae Acquisition Date) expenses due to the Seventh
Amendment Initial Arranger, the Administrative Agent and the Lenders required to
be paid on the Ellie Mae Acquisition Date (including the fees and expenses of
counsel for the Seventh Amendment Initial Arranger and the Administrative Agent)
will have been paid.”

 

1.8              Article IV of the Credit Agreement is hereby amended by
inserting a new Section 4.13 as follows:

 

“4.13 Solvency. In the event (and only in the event) that any Borrowing is
requested to be made on the Ellie Mae Acquisition Date in accordance with
Section 3.3, immediately after giving effect to the consummation of the Ellie
Mae Transactions on the applicable Borrowing Date, the Borrower and its
Subsidiaries on a consolidated basis will be solvent. For purposes of the
preceding sentence, “solvent” means that (i) the fair value of the assets of the
Borrower and it is Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Ellie Mae Acquisition
Date. As of the Ellie Mae Acquisition Date, immediately after giving effect to
the consummation of the Ellie Mae Transactions, the Borrower does not intend to,
and the Borrower does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such Subsidiary and
the timing and amounts of cash to be payable on or in respect of its debts or
the debts of any such Subsidiary.”

 



  8 

 

 

1.9              Article VI of the Credit Agreement is hereby amended by
amending and restating Section 6.1 thereof in its entirety as follows:

 

“6.1 Maximum Total Leverage Ratio. The Total Leverage Ratio as of the last day
of any fiscal quarter shall not be greater than the ratio of 3.50 to 1.00;
provided, that, if the Ellie Mae Acquisition Date shall have occurred, the Total
Leverage Ratio as of the last day of any fiscal quarter set forth below shall
not be greater than the ratio set forth opposite such date below:

 

Date Total Leverage Ratio The last day of each of the first four fiscal quarters
ending on or after the Ellie Mae Acquisition Date 4.50:1.00 The last day of each
of the fifth through eighth fiscal quarters ending on or after the Ellie Mae
Acquisition Date 4.00:1.00 The last day of each fiscal quarter ending thereafter
3.50:1.00

 

provided that, (a) if the Ellie Mae Acquisition has not occurred, at any time,
and (b) if the Ellie Mae Acquisition has occurred, at any time after the later
of (x) the last day of the eighth fiscal quarter ending after the Ellie Mae
Acquisition Date, and (y) the last day of the first fiscal quarter of the
Borrower occurring after the Ellie Mae Acquisition Date as of which the Total
Leverage Ratio as of the end of such fiscal quarter has been equal to or less
than 3.50:1.00, (i) upon the consummation of a Qualified Acquisition, the
maximum Total Leverage Ratio shall increase to 4.00 to 1.00 as of the end of the
fiscal quarter in which such Qualified Acquisition is consummated and the three
full fiscal quarters immediately following the consummation of such Qualified
Acquisition (such four fiscal quarter period, the “Leverage Increase Period”),
(ii) except with respect to the first designation of a Qualified Acquisition,
the Borrower may not designate an Acquisition as a “Qualified Acquisition”
unless the Total Leverage Ratio as of the end of a single fiscal quarter of the
Borrower since the commencement of the first Leverage Increase Period has been
equal to or less than 3.50:1.00; (iii) no more than two Leverage Increase
Periods may be elected by the Borrower during the term of this Agreement; and
(iv) immediately after the end of a Leverage Increase Period, the maximum Total
Leverage Ratio as of the last day of the then applicable fiscal quarter shall
automatically revert to 3.50 to 1.00.”

 

1.10          A new Exhibit F to the Credit Agreement is hereby added in the
form of Exhibit F attached hereto and the list of exhibits following the Table
of Contents of the Credit Agreement is hereby amended by adding a reference to
“Exhibit F Form of Solvency Certificate”.

 



  9 

 

 

ARTICLE II 

 

CONDITIONS OF EFFECTIVENESS

 

2.1              The amendments set forth in Article I shall become effective as
of the date (the “Seventh Amendment Effective Date”) when, and only when, each
the Administrative Agent shall have received an executed counterpart of this
Amendment from each of the Borrower and Lenders constituting the Required
Lenders.

 

ARTICLE III 

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby represents and warrants, on and as of the Seventh Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (except the representation set forth in Section 4.8 thereof
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and the other Credit Documents qualified as to materiality are
true and correct and those not so qualified are true and correct in all material
respects, both immediately before and after giving effect to this Amendment
(except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case such representation or
warranty is true and correct (if qualified as to materiality) or true and
correct in all material respects (if not so qualified), in each case only on and
as of such specific date), (ii) this Amendment has been duly authorized,
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing (regardless of whether enforcement is sought in equity or at law)
and (iii) no Default or Event of Default shall have occurred and be continuing
on the Seventh Amendment Effective Date, both immediately before and immediately
after giving effect to this Amendment and the amendments contemplated hereby.

 

ARTICLE IV 

 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each party to this Amendment hereby confirms and agrees that, after giving
effect to this Amendment and the amendments contemplated hereby, and except as
expressly modified hereby, the Credit Agreement and the other Credit Documents
to which it is a party remain in full force and effect and enforceable against
such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

 



  10 

 

 

ARTICLE V 

 

MISCELLANEOUS

 

5.1              Governing Law. This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of New York
(including Sections 5-1401 and 5-1402 of the New York General Obligations Law,
but excluding all other choice of law and conflicts of law rules).

 

5.2              Credit Document. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Amendment. Any reference to the Credit Agreement or any of the other Credit
Documents herein or in any such documents shall refer to the Credit Agreement
and the other Credit Documents as amended hereby. This Amendment is limited to
the matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.

 

5.3              Expenses. The Borrower shall pay all reasonable and documented
out-of-pocket fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 

5.4              Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

5.5              Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

5.6              Construction. The headings of the various sections and
subsections of this Amendment have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof.

 

5.7              Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent of a manually signed letter which has
been converted into electronic form (such as scanned into “.pdf” format), or an
electronically signed letter converted into another format, for transmission,
delivery and/or retention. This Amendment constitutes the entire contract among
the parties hereto with respect to the subject matter hereof and supersedes any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 



  INTERCONTINENTAL EXCHANGE INC.                   By: /s/ Martin Hunter    
Name: Martin Hunter     Title: SVP, Tax and Treasurer  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 







 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Primary Administrative Agent, the Multicurrency Agent,

an Issuing Lender, a Swingline Lender and a Lender

                  By: /s/ Clifford Milner     Name: Clifford Milner     Title:
Vice President  

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

BANK OF AMERICA, N.A., as the Backup

Administrative Agent, a Swingline Lender and a Lender

                  By: /s/ Sherman Wong     Name: Sherman Wong     Title:
Director  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 



 

  MUFG Bank, Ltd., as a Lender                     By: /s/ Jacob Ulevich    
Name:   Jacob Ulevich     Title: Director  



 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

  Bank of Montreal, as a Lender                     By: /s/ Adam Tarr     Name:
Adam Tarr     Title: Director  



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  BANCO BILBAO VIZCAYA ARGENTARIA, S.A,   NEW YORK BRANCH, as a Lender          
          By: /s/ Brian Crowley     Name: Brian Crowley     Title: Managing
Director                     By: /s/ Miriam Trautmann     Name: Miriam Trautmann
    Title: Senior Vice President  

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender

                By: /s/ Jonathan James     Name: Jonathan James     Title:
Senior Vice President  

 







SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  Industrial and Commercial Bank of China LTD,   New York Branch, as a Lender  
                  By: /s/ Letian Yan     Name: Letian Yan     Title:
Relationship Manager                     By: /s/ Jeffrey Roth     Name: Jeffrey
Roth     Title: Executive Director  





SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

  MIZUHO BANK, LTD., as a Lender                     By: /s/ Donna DeMagistris  
  Name: Donna DeMagistris     Title: Authorized Signatory  

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  PNC BANK, NATIONAL ASSOCIATION, as a Lender                   By: /s/ Devin
Faddoul     Name: Devin Faddoul     Title: Assistant Vice President  

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  CITIBANK, N.A., as a Lender                   By: /s/ Maureen Maroney    
Name: Maureen Maroney     Title: Vice President  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

                  By: /s/ Doreen Barr     Name: Doreen Barr     Title:
Authorized Signatory                     By: /s/ Komal Shah     Name: Komal Shah
    Title: Authorized Signatory  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

  J.P. Morgan Chase Bank, NA, as a Lender                   By: /s/ Courtney
Furillo     Name: Courtney Furillo     Title: Vice President  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  SOCIETE GENER ALE, as a Lender                   By: /s/ Richard Bernal    
Name: Richard Bernal     Title: Managing Director  

 

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 



  Goldman Sachs Bank USA, as a Lender                     By: /s/ Jamie Minieri
    Name: Jamie Minieri     Title: Authorized Signatory  

 



SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

 

Exhibit F

Form of Solvency Certificate

 

[ ], 2020

 

This Solvency Certificate is delivered pursuant to Section 3.3(b) of the Credit
Agreement, dated as of April 3, 2014 (as amended by the First Amendment to
Credit Agreement, dated as of May 15, 2015, the Second Amendment to Credit
Agreement, dated as of November 9, 2015, the Third Amendment to Credit
Agreement, dated as of November 13, 2015, the Fourth Amendment to Credit
Agreement, dated as of August 18, 2017, the Fifth Amendment to Credit Agreement,
dated as of August 18, 2017, the Sixth Amendment to Credit Agreement, dated as
of August 9, 2018, and the Seventh Amendment to Credit Agreement, dated as of
August 14, 2020, and as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified, the “Credit Agreement”), among
INTERCONTINENTAL EXCHANGE, INC., a Delaware corporation (the “Borrower”), the
lenders party hereto from time to time, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1.       I am the Chief Financial Officer of the Borrower. I am familiar with
the Ellie Mae Transactions, and have reviewed the Credit Agreement, the audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows for the Borrower and its subsidiaries filed with the
Securities and Exchange Commission, as of the date hereof, for the three years
ended December 31, 2017, 2018 and 2019 and the six months ended June 30, 2020
and such documents and made such investigation as I have deemed relevant for the
purposes of this Solvency Certificate.

 

2.       As of the date hereof, immediately after giving effect to the
consummation of the Ellie Mae Transactions, on and as of such date (i) the fair
value of the assets of the Borrower and it is Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Ellie Mae Acquisition
Date.

 

3.       As of the date hereof, immediately after giving effect to the
consummation of the Ellie Mae Transactions, the Borrower does not intend to, and
the Borrower does not believe that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any such subsidiary and
the timing and amounts of cash to be payable on or in respect of its debts or
the debts of any such Subsidiary.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

 

[Remainder of Page Intentionally Left Blank]

 

F-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

  INTERCONTINENTAL EXCHANGE, INC.             By:       Name:       Title: Chief
Financial Officer  

 

 



 